Name: Commission Regulation (EEC) No 876/83 of 14 April 1983 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 4. 83 Official Journal of the European Communities No L 96/ 13 COMMISSION REGULATION (EEC) No 876/83 of 14 April 1983 fixing the import levies on milk and milk products known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 73/83 (3), as last amended by Regulation (EEC) No 755/83 (4) ; Whereas the threshold prices were fixed for the 1982/83 milk year by Council Regulation (EEC) No 1185/82 of 18 May 1 982 (5), extended by Regulation (EEC) No 725/83 (6) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 73/83 to the prices The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (3 OJ No L 12, 14. 1 . 1983, p. 8 . (4) OJ No L 85, 31 . 3 . 1983, p. 63 . 0 OJ No L 140, 20 . 5 . 1982, p. 4 . ( 6 )) OJ No L 85, 31 . 3 . 1983, p. 1 . No L 96/ 14 Official Journal of the European Communities 15. 4. 83 ANNEX to the Commission Regulation of 14 April 1983 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 22,75 04.01 Alb) 0120 20,34 04.01 A II a) 1 0130 20,34 04.01 A II a) 2 0140 25,32 04.01 A II b) 1 0150 19,13 04.01 All b) 2 0160 24,11 04.01 B I 0200 54,35 04.01 B II 0300 114,97 04.01 B III 0400 177,68 04.02 A I 0500 18,98 04.02 A II a) 1 0620 85,70 04.02 A II a) 2 0720 134,68 04.02 A II a) 3 0820 137,10 04.02 A II a) 4 0920 155,13 04.02 A II b) 1 1020 78,45 04.02 A II b) 2 11 20 127,43 04.02 A II b) 3 1220 129,85 04.02 A II b) 4 1320 147,88 04.02 A III a) 1 1420 23,62 04.02 A III a) 2 1520 31,89 04.02 A III b) 1 1620 114,97 04.02 A III b) 2 1720 177,68 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 0,7845 (4) 04.02 B I b) 1 bb) 2320 per kg 1,2743 (4) 04.02 B I b) 1 cc) 2420 per kg 1,4788 0 04.02 B I b) 2 aa) 2520 per kg 0,7845 0 04.02 B I b) 2 bb) 2620 per kg 1,2743 0 04.02 B I b) 2 cc) 2720 per kg 1,4788 0 04.02 B II a) 2820 43,29 04.02 B II b) 1 2910 per kg 1,1497 0 04.02 B II b) 2 3010 per kg 1,7768 0 04.03 A 3110 209,04 04.03 B 3210 255,03 04.04 A 3300 178,42 0 04.04 B 3900 190,12 0 04.04 C 4000 136,17 0 04.04 D I a) 4410 136,64 O 04.04 D I b) 4510 147,83 0 04.04 D II 4610 244,55 04.04 E I a) 4710 190,12 04.04 E I b) 1 4800 183,47 (10) 15 . 4. 83 Official Journal of the European Communities No L 96/ 15 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 142,62 (u) 04.04 E I c) 1 5210 106,97 04.04 E I c) 2 5250 239,34 04.04 E II a) 5310 190,12 04.04 E II b) 5410 239,34 17.02 A II 5500 38,19 (12) 21.07 F I 5600 38,19 23.07 B I a) 3 5700 61,26 23.07 B I a) 4 5800 79,30 23.07 B I b) 3 5900 74,65 23.07 B I c) 3 6000 62,41 23.07 B II 6100 79,30 No L 96/16 Official Journal of the European Communities 15. 4. 83 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 20,39 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 20,39 ECU. (*) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. 0 The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. (') The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( 10) The levy is limited to 12,09 ECU per 100 kg net weight :  for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (n ) The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel , Romania or Turkey and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey or Cyprus ,  to 55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria,  to 18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  12,09 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. C 2) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.